Name: Commission Regulation (EEC) No 3550/87 of 25 November 1987 on the supply of refined rapeseed oil to the Republic of Cape Verde as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  Africa
 Date Published: nan

 No L 337/20 Official Journal of the European Communities 27. 11 . 87 COMMISSION REGULATION (EEC) No 3550/87 of 25 November 1987 on the supply of refined rapeseed oil to the Republic of Cape Verde as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply , and the procedure to be followed to : determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid management ('), : and in particular Article 6(l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (2) lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 15 April 1987 on the supply of food-aid to the Republic of Cape Verde , the Commis ­ sion allocated to the latter country 100 tonnes of refined rapeseed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 . A tendering procedure is hereby initiated for the award of a contract for the supply of refined rapeseed oil to the Republic of Cape Verde in accordance with the provisions of-Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This 1 Regulation shall -be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1987 . For the Commission Frans ANDRIESSEN Vice-President 42, 12 . 2 . 1987, p . 54 . (') OJ No L 370 , 30 . 12 . 1986, p . 1 and corrigendum OJ No L (2) OJ No L 136, 26 . 5 . 1987, p. 1 . (3) OJ No L 204, 25 . 7 . 1987, p. 1 . 27 . 11 . 87 Official Journal of the European Communities No L 337/21 ANNEX 1 . Operation No (') : 948/87 2. Programme : 1987 3 . Recipient : Republic of Cape Verde 4. Representative of the recipient (2) : Empresa PÃ ºblica de Abastecimento (EMPA) Praia : CP 104 (tel . 24 93 05  telex : 54 EMPA CV) Mindelo : CP 148 , (tel . 23 69 27 81  telegram : EMPA -  S. Vicente) 5 . Place or country of destination : Republic of Cape Verde 6 . Product to be mobilized : refined rapeseed oil 7 . Charactetristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III A 1 ) 8 . Total quantity : IJOO tonnes net 9 . Number of lots : 2 (lot -1 : 60 tonnes ; lot 2 : 40 tonnes) 10 . Packaging and marking : See list published in Official Journal of-the European Communities No C 216 of 14 August 1987, page 3 (under III B) :  rectangular plastic containers of 4 litres or 4 kilograms with handle (' jerry cans ')  the containers must carry the following wording : ACÃ Ã O N ° 948/87 / Ã LEO DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA Ã REPÃ BLICA DE CABO VERDE' 11 . Method of mobilization : Community market 12. Stage of supply : free at port of landing landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : Lot 1 : Praia ; lot 2 : Mindelo 16 . Address of the warehouse and, if appropriate , port of landing :  1 7 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 January to 15 February 1988 18 . Deadline for the supply : 15 March 1988 19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 15 December 1987 not later than 12 noon . Tenders shall be valid until 12 midnight on 16 December 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5 January 1 988 not later than 12 noon . Tenders shall be considered valid until 12 midnight on 6 January 1988 ^ (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 February to 29 February 1988 (c) deadline for the supply : 31 March 1988 22 . Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (^ : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73 , 200 , rue de la Loi , B-1049 Bruxelles Telex : AGREC 22037 B. 25 . Refund payable on request by the successful tenderer :  No L 337/22 Official Journal of the European Communities 27 . 11 . 87 Note : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to contact by the successful tenderer : Commission Delegation in Cape Verde, CP 122, Praia (tel .: 61 37 50, telex 6071 DELCE CV). (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded . (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 .